APPEAL OF HARRY SCHER.Scher v. CommissionerDocket No. 3492.United States Board of Tax Appeals2 B.T.A. 991; 1925 BTA LEXIS 2200; October 26, 1925, Decided Submitted June 24, 1925.  *2200 Harry Scher pro se.  Arthur H. Murray, Esq., for the Commissioner.  *991  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of deficiencies in income tax for the calendar years 1919, 1920, and 1921, in the amounts respectively, of $562.20, $178.40, and $92, arising from the disallowance by the Commissioner of deductions for alleged entertaining expenses in the amounts of $3,200 for the year 1919, $2,500 for the year 1920, and $1,800 for the year 1921.  No credible evidence was introduced to prove that these expenditures were actually made for the purposes alleged.  FINDINGS OF FACT.  The taxpayer is a resident of New York City and an officer of the Manhattan Paper Co., Inc.During a portion of each of the years involved he traveled for the corporation, paying his own expenses without reimbursement.  In his income-tax returns he deducted, as alleged expenses of entertaining customers, $3,200 for the year 1919, $2,500 for the year 1920, and $1,800 for the year 1921.  DECISION.  The determination of the Commissioner is approved.